  Case 8:20-cv-02301-CJC-DFM Document 11 Filed 12/11/20 Page 1 of 1 Page ID #:88

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       SACV 20-02301-CJC (DFMx)                            Date       December 11, 2020
 Title          James Baird v. 3M Company et al



PRESENT:        HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE
                       DISMISSAL FOR LACK OF PROSECUTION (REMOVAL)


       This action was removed to this Court by Defendant 3M Company on December 3,
2020. Pursuant to Rule 81 of the Federal Rules of Civil Procedure, a response to the
Complaint is due the later of 21 days after receiving a copy of the initial pleading, 21 days after
being served with the summons, or 7 days after the notice of removal is filed. Therefore, a
response to the Complaint was due by December 10, 2020; no response has been filed.
Accordingly, Plaintiff is ordered to show cause in writing on or before December 17, 2020 why
this Defendant should not be dismissed for lack of prosecution.

       Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this
matter is appropriate for submission without oral argument. Therefore, the Order to Show
Cause will stand submitted upon the filing of an appropriate response to this Order, the filing of
a response to the Complaint by Defendant, or an application for the entry of default pursuant to
Rule 55 of the Federal Rules of Civil Procedure.

                                                                                    -     :        -
                                                    Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
